Title: From James Madison to George Graham, 17 September 1815
From: Madison, James
To: Graham, George


                    
                        
                            
                                Dear Sir
                            
                            Montpelier Sepr. 17. 1815
                        
                        I have looked over the lists of vacancies in the Army & of the applications to fill them. To avoid precipitate selections, and the exclusion of officers who may yet apply, or of meritorious ones who may not chuse to apply, under a risk of rejection, and as the time approaches when the vacancies can be filled with more advantage at Washington, I think it best to proceed no farther at present in that work, than may be required by the military service. Ascertain the cases of that description as well as you can, and issue commissions accordingly. They will probably not be numerous, and will provide for the applicants whose recommendations or known merits press most forceably on our attention.
                        From a view of all that has passed between Mr. Dallas & Majr. Oconnor & the sources & strength of his recommendations it will be proper that he should not be overlooked.
                        Inclosed is a letter from Govr Wright in behalf of one of his Sons. May he not be gratified?
                        Be so good as to forward the inclosed letter to the vice President of the

U.S. It must be understood as addressed to Mr. Gaillard. I do not know whether he is at present to the South or the North. Friendly respects
                        
                            
                                James Madison
                            
                        
                    
                    
                        General Parker incidentally mentioned in a late letter that he had intimated to some applicants that it was not intended to fill the military vacancies before our reassembling at Washington. Mention to him the grounds of a partial deviation from that idea.
                    
                